 1                                                          The Honorable Robert S. Lasnik
 2
 3
 4
 5
 6
 7                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9
10
     UNITED STATES OF AMERICA,                          NO. 2:18-MC-00024 RSL
11
                            Plaintiff,                        (2:17-CR-0115-1)
12
            vs.                                         Order Terminating
13                                                      Garnishment Proceeding
     JUDITH HUTCHINSON,
14
             Defendant/Judgment Debtor,
15
          and
16
     LINCOLN FINANCIAL GROUP,
17
                            Garnishee.
18
19         This matter came before the Court on the United States’ Application to
20
     Terminate Garnishment Proceeding. For the reasons stated in the United
21
     States’ Application, the Court concludes that this Garnishment should be
22
     terminated, pursuant to 28 U.S.C. § 3205(c)(10)(A).
23
24         IT IS ORDERED that the garnishment is terminated and that Lincoln

25   Financial Group is relieved of further responsibility pursuant to this
26
     garnishment.
27
     //
28


     ORDER TERMINATING GARNISHMENT PROCEEDING                              UNITED STATES ATTORNEY’S OFFICE
                                                                            700 STEWART STREET, SUITE 5220
     (USA v. and USDC#: 2:18-MC-0024-RSL/2:17-CR-0115-1)1                          SEATTLE, WA 98101
                                                                                   PHONE: 206-553-7970
 1
 2
           Dated this 22nd day of January, 2020.
 3
 4                                 A
                                   JUDGE ROBERT S. LASNIK
 5                                 UNITED STATES DISTRICT COURT JUDGE
 6
 7   Presented by:

 8   s/ Kyle A. Forsyth
 9   KYLE A. FORSYTH, WSBA # 34609
     Assistant United States Attorney
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER TERMINATING GARNISHMENT PROCEEDING                UNITED STATES ATTORNEY’S OFFICE
                                                              700 STEWART STREET, SUITE 5220
     (USA v. and USDC#: 2:18-MC-0024-RSL/2:17-CR-0115-1)2            SEATTLE, WA 98101
                                                                     PHONE: 206-553-7970
